  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 1 of 14 Page ID #:1



 1 HEDIN HALL LLP
   Frank S. Hedin (Bar No. 291289)
 2 Four Embarcadero Center, Suite 1400
   San Francisco, California 94104
 3 Telephone: + 1 (415) 766-3534
   Facsimile: + 1 (415) 402-0058
 4 Email: fhedin@hedinhall.com

 5 BURSOR & FISHER, P.A.
   L. Timothy Fisher (SBN 191626)
 6 1990 North California Blvd., 940
   Walnut Creek, California 94596
 7 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 8 Email: ltfisher@bursor.com

 9 Counsel for Plaintiff and the Putative Class

10
                            UNITED STATES DISTRICT COURT
11
                           CENTRAL DISTRICT OF CALIFORNIA
12
13 DENNIS PHILIP, individually and on              Case No. 20-cv-1111
   behalf of all others similarly situated,
14
           Plaintiff,                              CLASS ACTION
15
   v.
16                                                 CLASS ACTION COMPLAINT
   SMILEDIRECTCLUB, INC.,
17
          Defendant.
18
          Plaintiff Dennis Philip, individually and on behalf of all others similarly situated,
19
   complains and alleges as follows based on personal knowledge as to himself, on the
20
   investigation of his counsel, and on information and belief as to all other matters.
21
   Plaintiff believes that substantial evidentiary support exists for the allegations set forth
22

23

24

25    CLASS ACTION COMPLAINT                                    Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 2 of 14 Page ID #:2



 1 in this complaint, and that a reasonable opportunity for discovery will reveal such

 2 evidence.

 3                                  NATURE OF ACTION

 4         1.     Plaintiff brings this Class Action Complaint for legal and equitable

 5 remedies resulting from the illegal actions of SmileDirectClub, Inc. (“Defendant”) in

 6 sending automated text message advertisements to his cellular telephone and the

 7 cellular telephones of numerous other individuals across the country, in clear violation

 8 of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”).
 9                              JURISDICTION AND VENUE

10         2.     The Court has subject-matter jurisdiction over this action pursuant to 28

11 U.S.C. § 1331 and 47 U.S.C. § 227.
12         3.     Personal jurisdiction and venue are proper because Plaintiff resides in this

13 District, because Defendant directed the subject unsolicited text messages into this

14 District, and because Plaintiff received Defendant’s unsolicited text messages in this
15 District, such that the claims alleged herein arose in substantial part in this District.

16                                          PARTIES

17         4.     Plaintiff is an individual and a “person” as defined by 47 U.S.C. § 153(39).

18 Plaintiff is a resident and citizen of North Hollywood, California.

19         5.     Defendant SmileDirectClub, Inc. is a “teledentistry” company that does

20 business online and at its over 300 brick-and-mortar retail locations across the United

21 States. Defendant is organized and incorporated under the laws of Delaware and

22 maintains its corporate headquarters in Nashville, Tennessee. Defendant is a “person”

23 as defined by 47 U.S.C. § 153(39).

24

25    CLASS ACTION COMPLAINT                     2              Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 3 of 14 Page ID #:3



 1           THE TELEPHONE CONSUMER PROTECTION ACT OF 1991

 2         6.    In 1991, faced with a national outcry over the volume of robocalls being

 3 received by American consumers, Congress enacted the TCPA to address certain abuse

 4 telecommunications practices.

 5         7.    The TCPA prohibits, inter alia, making any telephone call to a cellular

 6 telephone using a “prerecorded or artificial voice” or an “automatic telephone dialing

 7 system” (“ATDS” or “autodialer”) absent an emergency purpose or the “express

 8 consent” of the party called. The TCPA further provides that any text message
 9 constituting an “advertisement” or “telemarketing” message within the meaning of the

10 TCPA requires the sender to acquire the recipient’s “prior express written consent”

11 before initiating such a message via an autodialer.
12         8.    According to findings by the Federal Communication Commission

13 (“FCC”), which is vested with authority to issue regulations implementing the TCPA,

14 autodialed calls and text messages are prohibited because receiving them is a greater
15 nuisance and more invasive than receiving live or manually dialed telephone

16 solicitations. The FCC also recognized that wireless customers are charged for such

17 incoming calls and texts whether they pay in advance or after the minutes are used.

18 Moreover, because cellular telephones are carried on their owners’ persons, unsolicited

19 calls and texts transmitted to such devices via an autodialer are distracting and

20 aggravating to their recipients and intrude upon their recipients’ seclusion.

21         9.    To state a cause of action for violation of the TCPA, a plaintiff need only

22 set forth allegations demonstrating that the defendant “called a number assigned to a

23 cellular telephone service using an automatic dialing system or prerecorded voice.”

24

25    CLASS ACTION COMPLAINT                   3              Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 4 of 14 Page ID #:4



 1 Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff’d,

 2 755 F.3d 1265 (11th Cir. 2014).

 3               FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

 4         10.    Plaintiff was at all times mentioned herein the subscriber or customary

 5 user of the cellular telephone number (646) ***-6412 (the “6412 Number”). The 6412

 6 Number is, and at all times mentioned herein was, assigned to a cellular telephone

 7 service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).

 8         11.    During the preceding four years, Defendant transmitted, by itself or

 9 through an intermediary or intermediaries, multiple text messages to Plaintiff’s 6412

10 Number and at least one text message (that was identical to or substantially the same

11 as those received by Plaintiff) to each member of the putative Class. All of the subject
12 text messages sent to Plaintiff and the members of the putative Class constituted

13 “advertisements” or “telemarketing” messages within the meaning of the TCPA and its

14 implementing regulations because each such message was aimed at promoting the
15 commercial availability of Defendant’s products and services and ultimately selling

16 such products and services. Defendant offered such products and services for sale to

17 Plaintiff and the members of the putative class for the purpose of deriving commercial

18 profit from the purchase of any such products or services ultimately made by the

19 consumers to whom the subject text messages were directed.

20         12.    All of the subject text messages received by Plaintiff and the members of

21 the putative Class were transmitted by or on behalf of Defendant without the requisite

22 prior “express written consent” of Plaintiff or any member of the putative Class.

23

24

25    CLASS ACTION COMPLAINT                   4             Civil Case No.: 20-cv-1111
26
 Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 5 of 14 Page ID #:5



 1         13.   For example, on or about January 17, 2020, Defendant transmitted or

 2 caused to be transmitted, by itself or through an intermediary or intermediaries, and

 3 without Plaintiff’s prior “express written consent,” a text message to the 6412 Number

 4 that stated as follows:

 5               SmileDirectClub: FINAL HOURS - DENNIS, it’s your last
                 chance to get $350 off your clear aligner purchase AND no
 6               monthly payments until April. Just use code
                 BBOGLQYH5W at checkout. Hurry, this offer ends
 7               TODAY. Terms and conditions: smiledirect.co/BBOterms.
                 Check out now: smiledirect.co/2FYzfY7
 8
     The link in the above-depicted text message redirected to a website operated and
 9
     maintained by or on behalf of Defendant, where Defendant sells its products and
10
     services to consumers for commercial profit.
11
           14.   Each unsolicited text message sent by or on behalf of Defendant to
12
     Plaintiff’s 6412 Number originated from the telephone number 75093, which is a
13
     dedicated SMS short code leased or owned by or on behalf of Defendant that Defendant
14
     uses to transmit text messages to consumers en masse, in an automated fashion and
15
     without human intervention.
16
           15.   Because Plaintiff’s cellular phone alerts him whenever he receives a text
17
     message, each unsolicited text message transmitted by or on behalf of Defendant to
18
     Plaintiff’s 6412 Number invaded Plaintiff’s privacy and intruded upon Plaintiff’s
19
     seclusion upon receipt.
20
           16.   All telephone contact by Defendant or affiliates, subsidiaries, or agents of
21
     Defendant to Plaintiff’s 6412 Number and to the numbers belonging to the unnamed
22
     Class members occurred using an “automatic telephone dialing system” as defined by
23
     47 U.S.C. § 227(b)(1)(A). Specifically, Defendant utilized an “automatic telephone
24

25    CLASS ACTION COMPLAINT                   5              Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 6 of 14 Page ID #:6



 1 dialing system” because all such text messages were sent from a dedicated SMS short

 2 code used for the exclusive purpose of transmitting text messages to consumers en

 3 masse; because the subject text messages contained the same or substantially the same

 4 generic, pro forma content; because the dialing equipment utilized by or on behalf of

 5 Defendant to send such messages includes features substantially similar to a predictive

 6 dialer, inasmuch as it is capable of making or initiating numerous calls or texts

 7 simultaneously (all without human intervention); and because the hardware and

 8 software used by or on behalf of Defendant to make or initiate such messages have the
 9 capacity to store, produce, and dial random or sequential numbers, and to receive and

10 store lists of telephone numbers, and to then dial such numbers, en masse, in an

11 automated fashion without human intervention.
12         17.   And indeed, Defendant actually transmitted the text messages at issue in

13 this case to Plaintiff and all other putative Class members in an automated fashion and

14 without human intervention, with hardware and software that received and stored
15 telephone numbers and then automatically dialed such numbers.

16         18.   Neither Plaintiff, nor any other member of the putative Class, provided

17 their prior “express written consent” to Defendant or any affiliate, subsidiary, or agent

18 of Defendant to transmit the subject text message advertisements to the 6412 Number

19 or to any other Class member’s cellular telephone number by means of an “automatic

20 telephone dialing system” within the meaning of 47 U.S.C. § 227(b)(1)(A).

21         19.   None of Defendant’s text messages to the 6412 Number or to any putative

22 Class member’s cellular telephone number was sent for an emergency purpose.

23

24

25    CLASS ACTION COMPLAINT                   6              Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 7 of 14 Page ID #:7



 1                                  CLASS ALLEGATIONS

 2         20.    Class Definition. Plaintiff brings this civil class action on behalf of himself

 3 individually and on behalf of all other similarly situated persons as a class action

 4 pursuant to Federal Rule of Civil Procedure 23. The “Class” which Plaintiff seeks to

 5 represent is comprised of and defined as follows:

 6                All persons in the United States who, at any time between the
                  four years preceding the filing of this action and the present:
 7
                  (1) subscribed to a cellular telephone service;
 8
                  (2) received, at the telephone number assigned to such
 9                    service, at least one text message promoting the sale of
                      Defendant’s goods or services sent by or on behalf of
10                    Defendant using the same or substantially the same
                      dialing technology that Defendant used to transmit the
11                    subject text messages to Plaintiff; and
12                (3) for whom Defendant lacks any record establishing the
                      person’s provision of “express written consent” to receive
13                    such message(s) prior to the initiation of such message(s).
14         21.    Excluded from the class are Defendant, its officers and directors, members

15 of the immediate families of the foregoing, legal representatives, heirs, successors, or

16 assigns of the foregoing, and any entity in which Defendant has a controlling interest.

17         22.    Plaintiff reserves the right to modify the definition of the Class (or add

18 one or more subclasses) after further discovery.

19         23.    Plaintiff and all Class members have been impacted and harmed by the

20 acts of Defendant or its affiliates, agents, or subsidiaries acting on its behalf.

21         24.    This Class Action Complaint seeks injunctive relief and monetary

22 damages.

23

24

25    CLASS ACTION COMPLAINT                     7               Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 8 of 14 Page ID #:8



 1         25.    Defendant or any affiliates, subsidiaries, or agents of Defendant have

 2 acted on grounds generally applicable to the Class, thereby making final injunctive

 3 relief and corresponding declaratory relief with respect to the Class as a whole

 4 appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA

 5 violations complained of herein are substantially likely to continue in the future if an

 6 injunction is not entered.

 7         26.    This action may properly be brought and maintained as a class action

 8 pursuant to Federal Rule of Civil Procedure 23(a) and (b). This class action satisfies
 9 the numerosity, typicality, adequacy, commonality, predominance, and superiority

10 requirements.

11         27.    On application by Plaintiff’s counsel for class certification, Plaintiff may

12 also seek certification of subclasses in the interests of manageability, justice, or judicial

13 economy.

14         28.    Numerosity. The number of persons within the Class is substantial,

15 believed to amount to thousands of persons dispersed throughout the United States. It

16 is, therefore, impractical to join each member of the Class as a named plaintiff. Further,

17 the size and relatively modest value of the claims of the individual members of the

18 Class renders joinder impractical. Accordingly, utilization of the class action

19 mechanism is the most economically feasible means of determining and adjudicating

20 the merits of this litigation.

21         29.    Typicality. Plaintiff received at least one text message from Defendant

22 that originated from the telephone number 75093, and Defendant lacks any record

23 establishing Plaintiff’s prior “express written consent” to receive any such messages

24

25    CLASS ACTION COMPLAINT                     8              Civil Case No.: 20-cv-1111
26
  Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 9 of 14 Page ID #:9



 1 within the meaning of the TCPA. Consequently, the claims of Plaintiff are typical of

 2 the claims of the members of the Class, and Plaintiff’s interests are consistent with and

 3 not antagonistic to those of the other Class members he seeks to represent. Plaintiff

 4 and all members of the Class have been impacted by, and face continuing harm arising

 5 out of, Defendant’s TCPA-violative misconduct as alleged herein.

 6         30.   Adequacy. As the proposed Class representative, Plaintiff has no interests

 7 adverse to or which conflict with the interests of the absent members of the Class, and

 8 he is able to fairly and adequately represent and protect the interests of such a Class.
 9 Plaintiff has raised viable statutory claims of the type reasonably expected to be raised

10 by members of the Class and will vigorously pursue these claims. If necessary as the

11 litigation (including discovery) progresses, Plaintiff may seek leave to amend this Class
12 Action Complaint to modify the Class definition set forth above, add additional Class

13 representatives, or assert additional claims.

14         31.   Competency of Class Counsel. Plaintiff has retained and is represented

15 by experienced, qualified, and competent counsel committed to prosecuting this action.

16 Plaintiff’s counsel are experienced in handling complex class action claims, including

17 in particular claims brought under the TCPA (as well as other consumer protection and

18 data-privacy statutes).

19         32.   Commonality and Predominance. There are well-defined common

20 questions of fact and law that exist as to all members of the Class and predominate over

21 any questions affecting only individual members of the Class. These common legal

22 and factual questions, which do not vary from Class member to Class member and may

23

24

25    CLASS ACTION COMPLAINT                   9              Civil Case No.: 20-cv-1111
26
Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 10 of 14 Page ID #:10



 1 be determined without reference to the individual circumstances of any Class member,

 2 include (but are not limited to) the following:

 3               a) Whether Defendant or affiliates, subsidiaries, or agents of Defendant sent

 4                  text message advertisements to Plaintiff’s and Class members’ cellular

 5                  telephones;

 6               b) Whether such text messages were sent using an “automatic telephone

 7                  dialing system”;

 8               c) Whether Defendant can meet its burden to show that it (or any disclosed

 9                  affiliate, subsidiary, or agent of Defendant acting on its behalf) obtained

10                  prior “express written consent” within the meaning of the TCPA to

11                  transmit the subject text messages to the recipients of such messages,

12                  assuming such an affirmative defense is timely raised;

13               d) Whether Defendant or any affiliates, subsidiaries, or agents of Defendant

14                  should be enjoined from engaging in such conduct in the future.

15         33.      Superiority. A class action is superior to other available methods for the

16 fair and efficient adjudication of this controversy because the prosecution of individual

17 litigation on behalf of each Class member is impracticable. Even if every member of

18 the Class could afford to pursue individual litigation, the court system could not;

19 multiple trials of the same factual issues would magnify the delay and expense to all

20 parties and the court system. Individualized litigation would also present the potential

21 for varying, inconsistent or contradictory judgments. By contrast, the maintenance of

22 this action as a class action, with respect to some or all of the issues presented herein,

23 presents few management difficulties, conserves the resources of the parties and the

24

25    CLASS ACTION COMPLAINT                     10             Civil Case No.: 20-cv-1111
26
Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 11 of 14 Page ID #:11



 1 court system and protects the rights of each member of the Class. Plaintiff anticipates

 2 no difficulty in the management of this action as a class action. Class wide relief is

 3 essential to compel compliance with the TCPA and thus protect consumers’ privacy.

 4 The interests of Class members in individually controlling the prosecution of separate

 5 claims is small because the statutory damages recoverable in an individual action for

 6 violation of the TCPA are likewise relatively small. Management of these claims is

 7 likely to present significantly fewer difficulties than are presented in many class actions

 8 because the text messages at issue are all automated and because Defendant lacks any
 9 record reflecting that it obtained the requisite consent from any Class member to be

10 sent such messages. Class members can be readily located and notified of this class

11 action by reference to Defendant’s records and, if necessary, the records of Defendant’s
12 affiliates, agents, or subsidiaries and cellular telephone providers.

13         34.   Additionally, the prosecution of separate actions by individual Class

14 members would create a risk of multiple adjudications with respect to them that would,
15 as a practical matter, be dispositive of the interests of other members of the Class who

16 are not parties to such adjudications, thereby substantially impairing or impeding the

17 ability of such nonparty Class members to protect their interests. The prosecution of

18 individual actions by Class members could also establish inconsistent results and/or

19 establish incompatible standards of conduct for Defendant.

20

21

22

23

24

25    CLASS ACTION COMPLAINT                   11              Civil Case No.: 20-cv-1111
26
Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 12 of 14 Page ID #:12



 1                               CLAIM FOR RELIEF
                            VIOLATION OF THE TELEPHONE
 2                           CONSUMER PROTECTION ACT
                                   (47 U.S.C. § 227)
 3
           35.    Plaintiff incorporates by reference the foregoing paragraphs of this Class
 4
     Action Complaint as if fully stated herein.
 5
           36.    Plaintiff and each member of the Class received at least one text message
 6
     sent by or on behalf of Defendant during the class period. All such messages sent to
 7
     Plaintiff and the members of the proposed Class promoted the sale of Defendant’s
 8
     goods or services or the commercial availability of goods or services sold by
 9
     Defendant;    consequently,   all   such      messages   constituted   “advertising”   or
10
     “telemarketing” material within the meaning of the TCPA and its implementing
11
     regulations. Additionally, all such messages were sent via the same dialing technology,
12
     which qualified as an ATDS within the meaning of the TCPA, as evidenced by the
13
     generic nature of the text messages, the use of a dedicated telephone number to transmit
14
     each such message, and the capacities, capabilities, and features of the dialing
15
     technology at issue, as alleged above.
16
           37.    Neither Plaintiff nor any other member of the Class provided Defendant
17
     his or her prior “express written consent” within the meaning of the TCPA to receive
18
     the autodialed text message advertisements at issue in this case.
19
           38.    Defendant’s use of an ATDS to transmit the subject text message
20
     advertisements to telephone numbers assigned to a cellular telephone service, including
21
     to Plaintiff’s 6412 Number and the numbers of all members of the proposed Class,
22
     absent the requisite prior “express written consent,” as set forth above, constituted
23

24

25    CLASS ACTION COMPLAINT                    12              Civil Case No.: 20-cv-1111
26
Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 13 of 14 Page ID #:13



 1 violations of the TCPA by Defendant, including but not limited to violations of 47

 2 U.S.C. § 227(b)(1)(A)(iii).

 3        39.    Plaintiff and all Class members are entitled to, and do seek, an award of

 4 $500.00 in statutory damages for each such violation of the TCPA committed by or on

 5 behalf of Defendant (or $1,500.00 for any such violations committed willfully or

 6 knowingly) pursuant to 47 U.S.C. § 227(b)(3).

 7        40.    Plaintiff, individually and on behalf of the putative Class, seeks an award

 8 of attorneys’ fees and costs to Plaintiff’s counsel pursuant to Federal Rule of Civil
 9 Procedure 23.

10                                PRAYER FOR RELIEF

11        WHEREFORE, Plaintiff Dennis Philip prays for relief and judgment in favor

12 of himself and the Class as follows:

13        A.     Injunctive relief sufficient to ensure Defendant refrains from violating the

14 TCPA in the future;
15        B.     Statutory damages of $500.00 for himself and each Class member for each

16 of Defendant’s violations of 47 U.S.C. § 227(b)(1) (or $1,500.00 for each such

17 violation to the extent committed willfully or knowingly);

18        C.     An Order certifying this action to be a proper class action pursuant to

19 Federal Rule of Civil Procedure 23, establishing an appropriate Class and any

20 Subclass(es) the Court deems appropriate, finding that Plaintiff is a proper

21 representative of the Class, and appointing the attorneys representing Plaintiff as

22 counsel for the Class; and

23

24

25    CLASS ACTION COMPLAINT                   13             Civil Case No.: 20-cv-1111
26
Case 2:20-cv-01111-VAP-E Document 1 Filed 02/03/20 Page 14 of 14 Page ID #:14



 1        D.    An award of attorneys’ fees and costs to Plaintiff’s counsel, payable from

 2 any class-wide damages recovered by the Class, pursuant to Federal Rule of Civil

 3 Procedure 23.

 4                            DEMAND FOR JURY TRIAL

 5        On behalf of himself and all others similarly situated, Plaintiff demands a trial

 6 by jury pursuant to Federal Rule of Civil Procedure 38(b) on all claims and issues so

 7 triable.

 8 Dated: February 3, 2020                HEDIN HALL LLP
 9                                        By:     /s/ Frank S. Hedin             .
                                                      Frank S. Hedin
10
                                          HEDIN HALL LLP
11                                        Frank S. Hedin (Bar No. 291289)
                                          Four Embarcadero Center, Suite 1400
12                                        San Francisco, California 94104
                                          Telephone: + 1 (415) 766-3534
13                                        Facsimile: + 1 (415) 402-0058
                                          Email: fhedin@hedinhall.com
14
                                          BURSOR & FISHER, P.A.
15                                        L. Timothy Fisher (SBN 191626)
                                          1990 North California Blvd., 940
16                                        Walnut Creek, California 94596
                                          Telephone: (925) 300-4455
17                                        Facsimile: (925) 407-2700
                                          Email: ltfisher@bursor.com
18
                                          Counsel for Plaintiff and the Putative Class
19

20

21

22

23

24

25   CLASS ACTION COMPLAINT                  14              Civil Case No.: 20-cv-1111
26
